Title: To James Madison from William Jarvis, 11 October 1805 (Abstract)
From: Jarvis, William
To: Madison, James


          § From William Jarvis. 11 October 1805, Lisbon. “Inclosed is a copy of my letter of the 26 Ulto, which went by the Bark Pompey, Captn Orne for Salem, mine of the 9th Inst that went by the ship Baltimore, Captn Long for Baltimore with the letters from Messrs Pinckney, Montgomery & Terry inclosed, a copy of which went by the ship Nanking, Captn Dorr for New York.
          “As I at first supposed in case any interference took place, the inclosed copy of a letter from His Excy Mr de Araujo will inform you of the decision of this Government to let the affair be decided in the Courts of this Kingdom. The trials in the Tribunals are commonly so slow that little prospect remained of this affair being brought to an issue under four or five years if the claimants of the Vessel thought proper to keep it off so long. It would also be attended with a considerable expense & I think would ultimately be likely to eat out the Vessel. Beside which there is no certainty of a decision according to the true merits of the case being finally had, for the reasons I offered in my letter of the 8th: Inst to His Excy. (a copy of which goes inclosed) and for others which will readily suggest themselves to your mind. Under all these circumstances I thought it better to leave the affair with this Government to decide as it might deem mos⟨t⟩; consonant to strict justice. Several advantages it appear’d to m⟨e,⟩; would attend this mode of proceeding. In the first place it not only would prevent any altercation with this government, but might be construed into a handsome compliment. To the Spanish Ambassador it indicated a disposition on the part of Government, as far as it could be supposed that I knew its sentiments, to adjust amicably any difference between the two Countries: and after the spirit of justice his Court discovered in the orders of the 3d. Sept⟨r⟩;. for restoring all American Vessels captured by Spanish privateers, that its Officers would not strain a point of Law to the injury of a Spanish subject. To add to the favour I conceived it would be well enough to state the ground upon which I founded my request to send her to the U.S. for Trial. Copies of a letter & Note from the Spanish Consul General go inclosed. I have been very doubtful how to act in this affair, and if Gover⟨n⟩;ment thinks I have taken the worse course, it will add to the numberless proofs that the best intentions in the world will not always free us from error. But a⟨s⟩; there were only two ways of proceeding, after this Government determined that the affair must be decided in its Tribunals; either to pursue it through this channel at considerable expense, much time & great trouble, when I was persuaded that a decision according to the true merits of the case was at least uncertain, which therefore I deemed would have been contrary to the Consular Instructions of the 9th. April 1803; or to leave it with this Government to decide, recommending the situation of the late Spanish Owner to favour; which method I imagined would be more consonant to the liberal views of Government & hope my Conduct will not meet its disapprobation. In my letter to Mr. de Araujo I am afraid that you will think I have made use of an improper expression (’altho it might be contrary to the strict letter of the Law’) to convey the idea that Govmt. would not under the circumstances of the late Owner, wish to strain or rigidly inforce a point of Law to his injury.
          “A formal declaration of War was not made on the 26th. Ultimo, but only virtually in a speech made by the Emperor Napoleon to the Senate, in consequence of the Austrian forces having passed the River Inn; the French Minister at Vienna some weeks ago having Officially declared that the Emperor would consider the invasion of Bavaria by Austria as a declaration of War. Genl. Junot is appointed to a command in the Army.
          “Amidst those shocks of War this Country seems to be secure of its Neutrality. The impressment of soldiery has entirely ceased. Nothing is doing in the Navy beside coppering one frigate.
          “All conversation has subsided relative to a farther demand for money, nor do I believe that any has lately been made.
          “This Court has lately gon⟨e⟩; into mourning for the Countess of Artois & the Duke of Gloucester. A Copy of the Notice goes herewith. About 3 months since the same formality was gone thro⟨ugh⟩; for the queen Dowager of Prussia.
          “Inclosed is a Copy of a letter from me to Mr Lyman at London regarding an impressed seaman, to which I must beg leave to refer for particulars.
          “I have been honored with your circulars of the 1st. & 12th. July past & was much pleased with the instructions relative to Judicial proceedings. It will save the Consuls from much censure; at the same time that it no longer leaves his discretion as the measure of his conduct. The Laws of 1804–5 I also received.
          “I am extremely solicitous to know the measures pursued by Government relative to Spain. Events have proved as favourable as We could desire either to urge a compliance with our territorial claims, or of receding without the appearance of weakness. In fact not to enforce them at such a moment must be considered as the highth of generosity. I presume from the extremely embarrassed state of the Spanish finances, no compensation for or settlement of our monied claims need be expected during the War, without some territorial arrangement should take place & it should be included in that.”
        